File No. 000-55621 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10/A AMENDMENT NO. 1 TO THE GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 TEXAS REPUBLIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Texas 45-5311713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 115 Wild Basin Road, Suite 306 Austin, Texas 78746 (Address, including zip code, of principal executive offices) (512)330-0099 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section12(b) of the Act: None Securities to be registered pursuant to Section12(g) of the Act: Title of Class Common Stock, par value $0.01 per share Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting company ■ Contents Item 1 Business 1 Item1A Risk Factors 5 Item 2 Financial Information 5 Item 3 Properties 8 Item 4 Security Ownershipof Certain Beneficial Owners and Management 8 Item 5 Directors and Executive Officers 10 Item 6 Executive Compensation 12 Item 7 Certain Relationships and Related Transactions, and Director Independence 14 Item 8 Legal Proceedings 14 Item 9 Market Price of and Dividents on the Registrant's Common Equity and Related Stockholder Matters 15 Item 10 Recent Sales of Unregistered Securities 15 Item 11 Description of Registrant's Securities to be Registered 16 Item 12 Indemnification of Directors and Officers 16 Item 13 Financial Statements and Supplementary Data 16 Item 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 15 FinancialStatements and Exhibits 16 Financial Statements as of and for the Years Ended December 31, 2015 and 2014
